Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the graduated" in the second line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10, 12-16, 18, 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin-Pitel et al (US 2017/01833575) in view of Mears et al (US 5,358,627).
With respect to claims 1, Rubin-Pitel (US 2017/0183575) discloses a process for producing a base oil composition, comprising: 
(a) providing a deasphalted oil (DAO) feed (see paragraph 0062, 0069 and paragraph 0074);
(b) hydrotreating a portion of the DAO feed in the presence of hydrotreating catalysts to produce a hydrotreated product (see paragraph 0075); 
(c) hydrocracking the hydrotreated product in the presence of hydrocracking catalysts to produce a hydrocracked product (see paragraph 0076); 
(d) fractionating the hydrocracked product wherein at least one fraction comprises hydrowax (see paragraph 0096): 
(e) catalytically dewaxing the hydrowax in the presence of noble metal-based catalysts to produce a dewaxed product (see paragraph 0102, 0106 and 0114); 
(f) hydrofinishing the dewaxed product in the presence of hydrofinishing catalysts to produce a hydrofinished product (see abstract 0115); 
and wherein the base oil composition is a hazy-free at 0°C heavy base oil (see paragraph 0118) comprising:
a kinematic viscosity ranging from 14 cSt to about 50 cSt, a viscosity index of at least 95 to about at least 120, a pour point less than -20°C, a cloud point less than -10°C, wherein the produced base oil eliminates the tendency to form haze (see paragraph 0122);
Rubin-Pitel further discloses wherein the DAO feedstock has aromatic content of at least 50 wt.% up to about 90 wt.% (see paragraph 0076) and depending on the initial concentration of aromatics the product base oil will have an aromatic content of 5 wt.% to about 25 wt.% (see paragraph 0120).
Therefore, Rubin-Pitel discloses a substantial portion of the applicant claimed invention, however, does not teach the fractionation step after the hydrofinishing step, and fails to disclose wherein the base oil composition has a total aromatic content of 2wt. % or less.
With respect to the claimed fractionation step, after the hydrofinishing step, Mears discloses a process for producing base oil from DAO feedstock, wherein after the hydrofinishing step, a fractionation step on the effluent is performed to produce a base oil composition (see abstract and figure).
Thus, it would have been obvious one with ordinary skill in the art at the time of filing to implement a fractioning step after the hydrofinishing step to produce a base oil, as disclosed by Mears, as said fractionation step is a conventional separation step to recover refined hydrocarbon products.
With respect to the base oil composition having a total aromatic content of 2wt. % or less.
Rubin-Pitel discloses depending on the initial concentration of aromatics the product base oil will have an aromatic content of 5 wt.% to about 25 wt.% (see paragraph 0120).
However, in an example Ruben-Pitel disclosed a catalytically dewaxed effluent containing about 2 wt.% aromatics, wherein dewaxed effluent developed a haze within 2 days and further disclosed wherein it was beneficial to reduce the aromatic content from about 2 wt. % to about 1 wt.% in said dewaxed effluent, as said reduction produced a fraction that was stable against haze formation (i.e. haze free) (see paragraph 0152).      
Thus, it would have been an obvious modification for one of ordinary skill in the art to modify the Rubin-Pitel process, with the claimed base oil aromatic content of 2 wt.% or less, as Rubin-Pitel discloses that a reduction of aromatic content below 2 wt.% produced a stable haze free dewaxed fraction (e.g. the base oil).
With respect to claim 2, the prior combination teaches the limitation of claim 1.
Rubin-Pitel further discloses wherein the base oil composition is a hazy-free at 0°C heavy base oil comprising:  a kinematic viscosity ranging from 14 cSt to about 50 cSt, a viscosity index of at least 95 to about at least 120, a pour point less than -20°C, a cloud point less than -10°C, wherein the produced base oil eliminates the tendency to form haze (see paragraph 0122);  and (e) a total aromatics content of 1 wt% or less and wherein the hazy-free at 0°C heavy base oil maintains a hazy-free appearance when stored undisturbed at 0"C during a test period (see paragraph 0152).  
Examiner notes In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); 
With respect to claim 3, the prior combination teaches the limitation of claim 1.
Rubin-Pitel further discloses wherein the base oil composition comprises a sulfur content below 5 ppm and a nitrogen content below 5 ppm (see paragraph 0078).  
With respect to claim 4, the prior combination teaches the limitation of claim 1.
Rubin-Pitel further discloses wherein the base oil composition comprises a sulfur content below 1 ppm and a nitrogen content below 1 ppm (see paragraph 0078).  
With respect to claim 5, the prior combination teaches the limitation of claim 1.
Rubin-Pitel further discloses wherein the base oil composition comprises a saturates content greater than 97 wt.% (see paragraph 0126). 
Examiner notes In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With respect to claims 6-7, the prior combination teaches the limitation of claim 1.
Rubin-Pitel further discloses producing a base oil composition that is stable against haze formation (see paragraph 0152). Examiner notes In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With respect to claim 8, the prior combination teaches the limitation of claim 1.
Rubin-Pitel further discloses wherein the DAO feed comprises at least 50% by weight of hydrocarbons boiling above 450°C (see paragraph 0074), at least 400 ppm of nitrogen (see paragraph 0066 and 0140), at least 0.5 wt% of sulfur (see paragraph 0066 and 0140), and a (nickel (Ni) + vanadium (V)) metal content ranging from 2-250 ppm (see paragraph 0065 and 0140).
With respect to claim 9, the prior combination teaches the limitation of claim 1. Rubin-Pitel further discloses wherein the DAO feed comprises more than 65% by weight of hydrocarbons boiling above 450°C (see paragraph 0074). 
With respect to claim 10, the prior combination teaches the limitation of claim 1.
Rubin-Pitel further discloses wherein the DAO feed comprises at least one of a pure DAO or a blend of DAO and vacuum gas oil (VGO) and wherein the blend of DAO and VGO (see paragraph 0074) comprises a ratio of about 10:1 to about 1:1 (see paragraph 0068).  
	With respect to claim 12, the prior combination teaches the limitation of claim 1.  Rubin-Pitel further discloses wherein the hydrotreated product comprises nitrogen ranging from 0.1-30 ppm (see paragraph 0078), sulfur ranging from 10- 200 ppm (see paragraph 0078), and a total uptake of at least 30% of the (Ni + V) metal content (see paragraph 0065, feed metal content between 50 ppm to about 1000ppm, see paragraph 0079, demetallized feed to hydrotreater is about 10-100 ppm).  
With respect to claim 13, the prior combination teaches the limitation of claim 1.  Rubin-Pitel further discloses wherein the hydrocracking catalysts at step (c) comprise a zeolite component (see paragraph 0086).
With respect to claim 14, the prior combination teaches the limitation of claim 1.  Rubin-Pitel further discloses wherein the hydrocracking catalysts at step (c) comprise an additional zeolite component selected from zeolite beta, zeolite ZSM-5, or zeolite Y (see paragraph 0086).
With respect to claim 15, the prior combination teaches the limitation of claim 1.  Rubin-Pitel further discloses  comprising a bed of hydrotreating catalysts at step (c) to produce the hydrocracked product (see paragraph 0088 and 0090).
With respect to claim 16, the prior combination teaches the limitation of claim 1.  Rubin-Pitel further discloses wherein the hydrocracking conditions of step (c) comprise a temperature in the range of from 260- 449°C, a pressure in the range of from 103-344 bar, a gas to oil ratio in the range of from 41-2058 NI/kg (~ 200SCF/B to 10000 SCF/B), and a Liquid hourly space velocity in the range of from 0.25-50 hr-1.(see paragraph 0089 and 0093).
Rubin-Pitel does not disclose wherein the conditions comprise a weighted average bed temperature (WABT) in the range of from 350-420°C, as claimed. 
However, Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) . In this case, it is obvious that the weighted average temperature would be readily derived given the temperature range disclosed by Rubin-Pitel.
    With respect to claim 18, the prior combination teaches the limitation of claim 1.  Rubin-Pitel further discloses wherein the process further comprises stripping residual products from the hydrocracked product at step (d), wherein the residual products comprise at least one of ammonia (NH3), hydrogen sulfide (H2S), methane (CH4), ethane (C2H6), liquefied petroleum gas (LPG), naphtha, and gas oil (see paragraph 0090-0092 and 0096).  
With respect to claim 20, the prior combination teaches the limitation of claim 1.  Rubin-Pitel further discloses wherein the noble metal-based catalysts of step (e) comprise a mixture of zeolites and noble metal aromatics hydrogenation catalysts (see paragraph 0086). 
With respect to claim 21, the prior combination teaches the limitation of claim 1.  Rubin-Pitel further discloses wherein the catalytically dewaxing conditions of step (e) comprise a temperature in the range of from 280-450°C, a pressure in the range of from 34.4-344 bar (500 psig to 5000 psig), a gas to oil ratio in the range of from 205-2058 NI/kg (	~ 1000 SCF/B-10000 SCF/B), and a liquid hourly space velocity (LHSV) in the range of from 0.2-10 hr-1.  
Rubin-Pitel does not disclose wherein the conditions comprise a weighted average bed temperature (WABT) in the range of from 320-370°C.
However, Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) . In this case, it is obvious that the weighted average temperature would be readily derived given the temperature range disclosed by Rubin-Pitel.
With respect to claim 22, the prior combination teaches the limitation of claim 1.
Rubin-Pitel further discloses wherein the hydrofinishing conditions of step (f) comprise a temperature in the range of from 125- 425°C, a pressure in the range of from 34-344 bar (~500 – 5000 psig), a gas to oil ratio in the range of from 41-2058 NI/kg (~ 200SCF/B to 10000 SCF/B), and a liquid hourly space velocity in the range of from 0.1-5.0 hr-1 (see paragraph 0117).
Rubin-Pitel does not disclose wherein the conditions comprise a weighted average bed temperature (WABT) in the range of from 220-270°C, as claimed.
However, Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) . In this case, it is obvious that the weighted average temperature would be readily derived given the temperature range disclosed by Rubin-Pitel.
With respect to claim 23, prior combination teaches the limitation of claim 1.  Rubin-Pitel further discloses wherein at least one of the hydrofinishing catalysts of step (f) is a noble metal aromatics hydrogenation catalyst (see paragraph 0115-0116).
Claim Rejections - 35 USC § 103

Claim(s) 24-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al (US 2007/0158237) in view of Kazuo et al (CA 2,682,660).
With respect to claims 24 and 25, Adams discloses a haze free base oil, comprising:
a kinematic viscosity from about 10 cSt to about 30 cSt (see paragraph 0037);
a viscosity index of above 120, preferably above 130 (see paragraph 0037);
a pour point below -21°C (see paragraph 0037);
a cloud point below -15°C (see paragraph 0037), wherein base oil is haze free at 0°C (see paragraph 0037).
Adams further discloses that the base oil is derived from an FT wax fraction, however, is silent to the aromatic content of the base oil.
In a related process to produce base oils, Kazuo discloses that a similar treated FT – wax conventionally has less than 2 wt.% aromatics (see paragraph 0127-132 and table 10, base oil composition example 3-1, 0.1 wt.%).
    Thus, it would have been obvious to one with ordinary skill in the art at the time of filing to surmise that the similarly treated FT-wax base oil produced by Adam would be expected to have an aromatic content of less than 2 wt.% in view of Kazuo. 
In as much, it is expected that one of ordinary skill in the art would know that conventionally these feedstocks, by way of the how they are produced, have minimal aromatic compounds.
With respect to claims 26-27, the prior combination teaches the limitation of claim 24. 
The prior combination does not discloses wherein the hazy free base maintained the haze free characteristic for at least 5 or 7 hours.
However, Adams discloses a process to produce hazy free base oils (see abstract), it is expected that this oil would remain haze free for the duration as claimed by the applicant, i.e. for at least 5 and 7 hours, as said process produces a hazy free base oil. 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of filing that prior combination base oil would be capable of staying haze free after 5 or 7 hours, as said prior combination process produces hazy free base oil.   
 With respect to claim 28, the prior combination teaches the limitation of claim 24.
Adams further discloses wherein the Ft-wax derived base oil comprises a sulfur content below 5 ppm (see paragraph 0019). 
With respect to claim 29, the prior combination teaches the limitation of claim 24.
Adams further discloses wherein the Ft-Wax derived base oil comprises a nitrogen content below 1 ppm (see paragraph 0019).
With respect to claim 30, the prior combination teaches the limitation of claim 24.
Kazuo further discloses wherein the FT-derived base oil composition comprises between 98 wt.% to 99.9 wt. % saturates (see paragraph 0127-132 and table 10, base oil composition example 3-1, 0.1 wt.%). 
Allowable Subject Matter
Claims 11, 17, 19 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

   Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C VALENCIA/           Examiner, Art Unit 1771                                                    

/Randy Boyer/
Primary Examiner, Art Unit 1771